*535Order, Supreme Court, New York County (Eileen Bransten, J.), entered March 28, 2012, which, insofar as appealed from, granted plaintiffs’ motion to hold nonparty appellant Rodriguez in contempt of court, and directed that Rodriguez pay plaintiffs’ costs, including attorneys’ fees, in bringing the motion, unanimously affirmed, without costs.
The motion court properly found Rodriguez in contempt based on her defiance of the court’s unequivocal directions as to plaintiffs’ right to conduct a forensic investigation of certain electronic devices in the possession, control or custody of defendant and nonparty Sahn Eagle LLC (see e.g. Cadlerock Joint Venture, L.P. v Sol Greenberg & Sons Intl., Inc., 94 AD3d 580, 581 [1st Dept 2012], lv denied 20 NY3d 857 [2013], cert denied sub nom. Sahid v Cadlerock Joint Venture, L.P, 571 US —, 134 S Ct 89 [2013]; L&R Exploration Venture v Grynberg, 90 AD3d 538 [1st Dept 2011]).
Concur — Mazzarelli, J.E, Sweeny, Andrias, DeGrasse and Richter, JJ.